Citation Nr: 0123021	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of status/post repair of the rotator cuff, left 
shoulder.

2.  Entitlement to a compensable evaluation for mechanical 
low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION


The veteran served on active duty from April 1985 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted entitlement to service connection for 
the issues on appeal.  The veteran disagreed with the ratings 
assigned.  Accordingly, the issues before the Board are taken 
to include whether there is any basis for "staged" ratings 
at any pertinent time, to include whether current increases 
are in order.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Further, a videoconference hearing was held before the 
undersigned Member of the Board sitting in Washington, D.C., 
in May 2001, who was designated by the Chairman of the Board 
to conduct such a hearing.  A transcript of the hearing 
testimony has been associated with the claims file.


REMAND

On November 9, 2000, while the appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
is applicable to all claims filed before the date of 
enactment but not yet final as of that date.  On August 29, 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

A remand is required in this case for compliance with the 
notice and duty to assist provisions contained in the new law 
and regulations.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  

Next, the Board finds that further medical development is in 
order.  Specifically, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  See Ascherl v. Brown, 4 Vet. App. 371 (1993).  
Further, if an examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  See Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992).  In addition, the Board notes that 
a physical examination which does not describe functional 
loss due to pain is inadequate.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In this case, the Board finds the record as it stands is 
insufficient for purposes of rendering an objectively 
supported evaluation as to the nature of the veteran's low 
back complaints and left shoulder disability and, thus, to 
evaluate the increased rating claims on appeal.  
Specifically, it is noteworthy that the veteran has undergone 
left shoulder surgery since the last VA examination 1998.  
Accordingly, the Board finds that a current left shoulder 
examination is warranted.  Moreover, in view of his 
complaints of low back pain, loss of motion, the medical 
evidence received to date, the contentions advanced, and the 
posture of the case at this time, the Board finds that a 
current low back examination is also indicated.

As the Board has determined that new examinations are 
necessary, the veteran is hereby notified that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.326(a) (2001).  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  Specifically, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  38 
C.F.R. § 3.655(a) (2001).  Subsection (b) provides that when 
a claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2001).

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  While it regrets the 
delay involved in remanding this case, the Board is of the 
opinion that proceeding with a decision on the merits at this 
time would not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for low back and left 
shoulder problems.  After securing any 
necessary release, the RO should obtain 
records from all sources identified by 
the veteran, which are not already on 
file.

2.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

3.  Thereafter, the RO should arrange for 
the veteran to be scheduled for the 
appropriate examinations to evaluate his 
low back and left shoulder disabilities.  
The claims folder should be made 
available to the examiners for review in 
conjunction with the examinations. 
Specifically, the examiners should 
address the following questions:

? What is the nature, extent, and 
severity of all symptomatology 
associated with the veteran's left 
shoulder disability, including all 
functional impairment associated 
therewith?  To this end, all indicated 
tests and studies should be performed.

? What ranges of motion for the left 
shoulder can the veteran achieve 
without pain?  Stated differently, all 
excursion of movement of the left 
shoulder should be recorded in numbers 
of degrees and any portion of the arcs 
of motion which are painful should be 
so designated.

? What increased functional loss is due 
to pain on use, weakness, excess 
fatigability, and/or incoordination 
due to the service-connected left 
shoulder disability?  Additionally, 
the examiner should describe the 
frequency and severity of flare-ups of 
symptoms, if claimed.

? What is the nature, extent, and 
severity of all symptomatology 
associated with the veteran's low back 
disability, including all functional 
impairment associated therewith?  To 
this end, all indicated tests and 
studies should be performed.

? What ranges of motion for the 
veteran's low back can he achieve 
without pain?  Stated differently, all 
excursion of movement of the low back 
should be recorded in numbers of 
degrees and any portion of the arcs of 
motion which are painful should be so 
designated.

? What increased functional loss is due 
to pain on use, weakness, excess 
fatigability, and/or incoordination 
due to the service-connected low back 
disability?  Additionally, the 
examiner should describe the frequency 
and severity of flare-ups of symptoms, 
if claimed.

? Are the veteran's low back symptoms 
consistent with intervertebral disc 
syndrome?  Explain.

? Does the veteran exhibit symptoms 
consistent with muscle spasm on 
extreme forward ending, loss of 
lateral spine motion in the standing 
position, listing of the whole spine, 
positive Goldwaithe's sign, marked 
limitation of forward motion, loss of 
lateral motion, osteoarthritis 
changes, narrowing or irregularity of 
joint space, or abnormal mobility on 
forced motion ?

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing developments have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO should then readjudicate the 
issues on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last supplemental statement 
of the case.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


